 Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 1 of 22




EXHIBIT 1 TO SEC MEMORANDUM
                        OF LAW
       Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 2 of 22




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF GEORGIA
                          ATHENS DIVISION


SECURITIES AND EXCHANGE
COMMISSION,

                               Plaintiff,

                     v.                            Civil Action File No.

SYED ARHAM ARBAB; ARTIS
PROFICIO CAPITAL INVESTMENTS,
LLC; and ARTIS PROFICIO CAPITAL
MANAGEMENT,LLC,

                              Defendants.


                 DECLARATION OF KRYSTA M.CANNON

      I, Krysta M. Cannon, pursuant to 28 U.S.C. § 1746, do hereby declare as

follows:

      1.    I am a Senior Accountant in the Enforcement Division ofthe United

States Securities and Exchange Commission (the "Commission"). I have been

licensed by the State of Georgia as a CPA since November 2000. I am over

eighteen years of age and am competent to make this declaration.

      2.    I am the staff accountant who was part ofthe team assigned to the

investigation of possible violations ofthe securities laws by the Defendants in the

above-entitled cause of action, and I submit this declaration in support ofthe
        Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 3 of 22




 Commission's Emergency Motion for a Temporary Restraining Order and Other

Equitable Relief.

       3.     During the investigation that led to this action, Syed Arham Arbab

("Arbab") gave sworn testimony before the SEC staff. This occurred on April 19,

2019. A true and correct copy of certain pages of Arbab's testimony transcript is

 excerpted and.attachedto this Declaration as Exhibit A.

       4.     As part of my responsibilities in this investigation, I have reviewed

 the Georgia Secretary of State's corporate records for Artis Proficio Capital

 Investments, LLC("APCI"), and Artis Proficio Capital Management, LLC

("APCM"). Those records reflect that Arbab owns and controls APCI and APCM.

       5.     As part of my responsibilities in this investigation, I have reviewed

 the records of Arbab's personal bank account at Bank of America, as well as the

 Bank of America bank accounts for APCI and APCM. The records reflect that

 Arbab is the owner and signatory on his personal account and the APCI account,

 and, while a contractor opened the APCM account, the checkbook, debit card and

 statements for the APCM account were all sent to Arbab. The personal account

 was opened in 2015. The APCI account was opened in January 2019, and the

 APCM account was opened in March 2019.

       6.     I also reviewed the website for the Artis Proficio Fund, the address for

 which is http://artisproficiocapital.com. The SEC staff preserved a screenshot of

                                           ~~
       Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 4 of 22




the front page of the website, which was later authenticated by Arbab during his

testimony. A true and correct copy ofthat screenshot is attached hereto as Exhibit

:
I

      7.     The SEC's staff's investigation, which involved interviewing multiple

witnesses and reviewing Arbab's bank and brokerage records, shows that Arbab

began soliciting investors for investments in the Fund in or around May 2018.

These bank and brokerage records show that, during the relevant time, Arbab

raised approximately $269,000 from at least eight investors.

      8.     Witness interviews demonstrated that Arbab provided (or promised to

provide) new investors with an individualized log-in profile on the Fund's website

through which the investor could view his or her initial investment, current

investment balance, and supposed "total growth" return.

      9.     Witness interviews also demonstrated that Arbab sent investors by

text message or email the weekly spreadsheets from which investors could see a

list of all of the Fund's investors (identified by ID number only), their invested

amounts, and their individual monthly returns.

      10.    During the investigation, the SEC sought to find any brokerage

accounts in the name of the Fund, APCI or APCM with all brokerages known to

have a relationship with Arbab, including, among others, Merrill Lynch and TD




                                          3
       Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 5 of 22




Ameritrade. The investigation yielded no evidence of any brokerage account

existing in the name of the Fund, APCI, or APCM.

      1 1.   During the investigation, Merrill Lynch confirmed that it has never

had any relationship with Arbab, the Fund, APCI, or APCM.

      12.    As part of the investigation, I reviewed records for Arbab's personal

TD Ameritrade brokerage account. The records show that Arbab is the sole owner

of the trading account at TD Ameritrade, and that it was opened in June 2018.

      13.    Arbab's personal brokerage account statements show that between

September 2018 and March 26, 2019, Arbab's trading losses exceeded $300,000.

Account records also show that TD Ameritrade unilaterally closed the account on

March 26, 2019. At that time, the account balance was approximately $350.

      14.    As part of the investigation, I also reviewed account statements for

Arbab's personal bank account at Bank of America. Those statements show that

when Arbab received funds for investment in his "bond agreements," he diverted

those funds into his own bank and brokerage accounts,just as he did with Fund

investments or had those "bond" investments wired directly to his personal

brokerage account.

      15.    During the staff's witness interviews, multiple investors reported that

Arbab claimed that the risk of loss with respect to his investments was mollified

because invested funds were guaranteed up to $15,000. However, my review of
       Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 6 of 22




his bank and brokerage records revealed that he had no reserves and lacked

sufficient assets to reimburse each investor $15,000. .

      16.    Witness interviews also demonstrated that Arbab told investors that he

had already finished his undergraduate degree and was working on a master's

degree in business administration("MBA")from UGA. Arbab also made that

representation to the staff during an interview.

      17.    As part of the investigation, the staff received, pursuant to subpoena, a

copy of Arbab's transcript from UGA. Arbab's UGA transcript demonstrates he

was only working towards an undergraduate degree in cellular biology and

genetics prior to May 2019, and that he was never enrolled in UGA's MBA

program.

       18.   My review ofthe records and account statements,for Arbab's personal

bank account and brokerage account records showed that between approximately

May 2018 and January 2019, Arbab deposited all or most of the investor funds he

received into those accounts.

       19.   Arbab's bank account records also show more than $10,000 in

withdrawals and more than $5,000 in hotel expenses and nightclub expenses

during a December 2018 visit by Arbab in and around Las Vegas, Nevada.

      20.    The bank and brokerage account records show that multiple

individuals identified by SEC staff as investors in the Artis Proficio Capital hedge


                                          5
        Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 7 of 22




fund (the "Fund"), including Renee Lorys, Candler Cook and Aaron Mitchell, sent

their investment funds to these accounts. Those deposits were sent in the form of

 wires or payment processing applications, such as Zelle, Venmo, or Cash App.

       21.   Beginning in January 2019(for the APCI account), and March 2019

(for the APCM account), Arbab began depositing into these accounts some, but not

 all, investor proceeds he was receiving.

       22.   My review of Arbab's personal account also shows that shortly after

 investor deposits are made into Arbab's account, he used the account to pay for,

 among other things, such expenses as restaurant meals, liquor store and bar

 purchases, expenses at an adult entertainment venue, and car trips via Uber.

       23.   In March and Apri12019, he paid expenses of over $5,000 for two

 additional gambling trips to Nevada using the APCI account.

       24.   In addition, Arbab's personal brokerage account records show that

 some ofthe known investors' money went into one account and was lost through

 unprofitable trading or later sent back out to Arbab's personal bank account.

       25.   Based on the SEC's review and analysis of Arbab's bank and

 brokerage records, as well as witness interviews and other evidence, the SEC has

 concluded that Arbab has misappropriated and/or lost through trading and

 spending at least the roughly $269,000 that he received from investors, who are

 largely college students, recent graduates and their family members.


                                            D
       Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 8 of 22




      26.   As part of the investigation, the staff of the SEC received cash

transaction reports from a Las Vegas casino, the MGM Grand, evidencing a cash

purchase by Arbab of over $58,000 in gambling chips during the spring of 2019.



      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on May 31, 2019.


                ~~~
      Krysta .Cannon
      United States Securities and Exchange Commission




                                          7
Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 9 of 22




                    EXHIBIT A
Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 10 of 22




                                                               Page 1
    UNITED STATES SECURITIES AND EXCHANGE COMMISSION


    In the Matter of:              )
                                   ) File No. A-03849-A
    ARTIS PROFICIO                 ) Amended: 5/7/2019
    CAPITAL INVESTMENTS, LLC )


    WITNESS:    Syed Arbab
    PAGES:      1 through 105
    PLACE:      Federal Courthouse
                115 East Hancock Avenue, Third Floor
                Athens, Georgia 30601
    DATE:       Friday, April 19, 2019


          The above-entitled matter came on for hearing,
    pursuant to notice, at 1:04 p.m.




                Diversified Reporting Services, Inc.
                              (202) 467-9200
     Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 11 of 22




                                                 Page 2                                                         Page 4
 1     APPEARANCES:                                            1               PROCEEDINGS
 2                                                             2          MR. BASINGER: So we are on the record at 1:04
 3     On behalf of the Securities and Exchange Commission:    3   p.m. on Friday, April the 19th of 2019. I am Brian
 4       BRIAN M. BASINGER, ESQ.                               4   Basinger, and alongside me are Stephen Donahue and Shawn
 5       W. SHAWN MURNAHAN, ESQ.                               5   Murnahan, u-r-n-a-h-a-n. We are members of the staff of
 6       STEPHEN E. DONAHUE, ESQ.                              6   the Enforcement Division of the Atlanta Regional Office
 7       Securities and Exchange Commission                    7   of the U.S. Securities and Exchange Commission, and
 8       950 East Paces Ferry Road                             8   officers of the Commission for the purpose of this
 9       Suite 900                                             9   proceeding.
10       Atlanta, GA 30326                                    10          Your testimony today has been requested by the
11                                                            11   staff as part of a formal inquiry in which your
12     On Behalf of the Witness:                              12   testimony has -- pardon me, I rephrase that. Your
13       SYED ARBAB, PRO SE                                   13   testimony today has been requested by the State
14                                                            14   Department, a formal inquiry in the matter of Artis
15                                                            15   Proficio Capital Investments, LLC, to determine whether
16                                                            16   there have been violations of certain provisions of the
17                                                            17   Federal Securities laws. However, the facts developed
18                                                            18   in this investigation might constitute violations of
19                                                            19   other federal or state, civil or criminal laws.
20                                                            20          Your testimony is not pursuant to a subpoena.
21
                                                              21   Accordingly you should understand that your appearance
22
                                                              22   here is voluntary. And is it Arbab?
23
                                                              23          MR. ARBAB: Yes, sir.
24
                                                              24          MR. BASINGER: Mr. Arbab, do you understand
25
                                                              25   that you need not answer any question and that you may


                                                 Page 3                                                         Page 5
 1                  CONTENTS                                   1   leave at any time you wish?
 2                                                             2          MR. ARBAB: Yes, sir.
 3     WITNESS:                      EXAMINATION               3          MR. BASINGER: Okay. Do you consent to being
 4     Syed Arbab                       5                      4   placed under oath?
 5                                                             5          MR. ARBAB: Yes, sir.
 6     EXHIBITS: DESCRIPTION                  IDENTIFIED       6          MR. BASINGER: Ms. Evans, if you would please
 7     APCI-1 SEC Form 1662                    7               7   identify yourself for the record, state the jurisdiction
 8     APCI-2 Letter Requesting Testimony          9           8   in which you are commissioned as a Notary Public and
 9     APCI-3 Background Questionnaire            11           9   when that commission expires, and swear in the witness.
10     APCI-4 Georgia Corporation Division Document   31      10          THE REPORTER: My name is Karen Evans. I am
11     APCI-5 Georgia Corporation Division Document   32      11   commissioned from Forsyth County, Georgia. My notary
12     APCI-6 Website Home Page                 56            12   expires September 22nd, 2020.
13                                                            13          Would you please raise your right hand?
14                                                            14   Whereupon,
15                                                            15                  SYED ARBAB
16                                                            16   was called as a witness and, having been first duly
17                                                            17   sworn, was examined and testified as follows:
18                                                            18                 EXAMINATION
19                                                            19          BY MR. BASINGER:
20                                                            20       Q Please state and spell your full name for the
21                                                            21   record.
22                                                            22      A My name is Syed Arham Arbab, S-y-e-d
23                                                            23   A-r-b-a-b.
24                                                            24          BY MR. DONAHUE:
25                                                            25       Q Just to be clear I think you said, So help me



                                                                                        2 (Pages 2 to 5)
     Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 12 of 22




                                                       Page 6                                                         Page 8
 1     God. You need to say I do after the oath.                   1   exhibit?
 2         A Oh.                                                   2       A I do not at the moment.
 3            THE REPORTER: Pardon me?                             3       Q Okay. You're welcome to put it to the side.
 4            MR. DONAHUE: His answer was, So help me God,         4   And I can actually take it from you, but if you would
 5     not I do.                                                   5   like to see it again at any time just let me know.
 6            MR. BASINGER: If you want to do the oath             6       A Okay.
 7     again? Yeah, just one more time.                            7       Q Now Mr. Arbab, you are not represented by
 8            MR. DONAHUE: I'm sorry.                              8   counsel here today, are you?
 9            THE REPORTER: Raise your right hand.                 9       A No, sir.
10            (The witness complies.)                             10       Q You understand you have the right to be
11            THE REPORTER: Do you solemnly swear the             11   accompanied and represented by counsel?
12     testimony you give today will be the truth and nothing     12       A Yes, sir.
13     but the truth, so help you God?                            13       Q This means you have, you may have an attorney
14            THE WITNESS: So help me God, I do.                  14   present and that your attorney can advise you before,
15            BY MR. BASINGER:                                    15   during and after this examination today. Do you
16         Q Okay. Please state and spell your full name          16   understand this?
17     for the record.                                            17       A Yes, sir.
18         A Syed Arham Arbab, S-y-e-d A-r-h-a-m A-r-b-a-b.       18       Q Since you are not represented by counsel there
19         Q And please state your date of birth.                 19   are certain matters discussed in Exhibit Number 1 I want
20         A                                                      20   to highlight for you. Let me put it back in front of
21         Q                                                      21   you for that. So I'm handing the witness again Exhibit
22         A Yes.                                                 22   Number 1 so he has it in front of him.
23         Q And what is your current residential address?        23          Do you understand that upon your request these
24         A                          , Athens, Georgia, 30601.   24   proceedings will be adjourned so that you may obtain
25         Q And are you currently a student at the               25   counsel?


                                                       Page 7                                                         Page 9
 1     University?                                                 1       A Yes, sir.
 2         A Yes, sir.                                             2       Q Do you understand that the statutes set forth
 3         Q And will you be moving in the near future?            3   in Exhibit Number 1 provide criminal penalties for
 4         A Undecided yet. I did get into the University          4   knowingly providing false information or false
 5     of graduate program, but I am looking into other options    5   testimony, or knowingly using false documents in
 6     to stay within the Georgia area.                            6   connection with this investigation?
 7         Q Okay. So do you foresee staying at that 558           7       A Yes, sir.
 8     address for at least the next month or so?                  8       Q Do you understand that you may assert your
 9         A Within the next month, yes.                           9   rights under the Fifth Amendment to the Constitution and
10         Q Do you have a current rental date when you           10   refuse to answer any question which may tend to
11     will be asked to leave because like a rent ends?           11   incriminate you?
12         A The lease expires on May 30th.                       12       A Yes, sir.
13         Q Okay.                                                13          MR. BASINGER: Steve, anything you want to
14         A 2019.                                                14   add?
15         Q So prior to opening of the record you were           15          MR. DONAHUE: No.
16     provided with a copy of the Commission's Supplemental      16          BY MR. BASINGER:
17     Information Form known as the SEC-1662. If we could        17       Q So I'm going to take Exhibit 1 and just put it
18     please label that as Artis Proficio Capital Investments,   18   to the side. But again you're welcome to look at it
19     or APCI Exhibit Number 1.                                  19   again whenever you want to.
20                  (SEC Exhibit No. 1 was marked for             20          MR. BASINGER: If we can please mark this as
21                  identification.)                              21   Exhibit Number 2.
22         Q Mr. Arbab, have you had a chance to look at          22                (SEC Exhibit No. 2 was marked for
23     Exhibit Number 1?                                          23                identification.)
24         A Yes, sir.                                            24          BY MR. BASINGER:
25         Q And do you have any questions concerning the         25       Q Mr. Arbab, this has been marked as APCI



                                                                                             3 (Pages 6 to 9)
     Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 13 of 22




                                                  Page 14                                                         Page 16
 1     circle back through any additional information.             1   page 4.
 2        A Sounds great.                                          2      A It's 15, yes.
 3         Q Okay. Well just -- even though it's already           3      Q Yeah, number, question 15 on page 4. So
 4     in your background questionnaire, to be a little            4   Privately Held Companies. I guess number 16 you
 5     redundant I'll ask you to tell us about what your           5   actually answered yes to the question, (reading), Are
 6     undergraduate degree was in, and also what you're           6   you now or have you ever been a manager or a member of
 7     currently studying.                                         7   any privately held company?
 8        A My undergraduate degree was in Cellular                8          And you listed Artis Proficio Capital
 9     Biology and Genetics, and I'm focusing on getting my MBA    9   Investments, Management, LLC.
10     in Finance at this university.                             10          Is that meant to capture two separate
11         Q And -- I'm sorry. Go ahead and finish that           11   entities?
12     sentence.                                                  12      A Yes, sir.
13        A Oh, at this university.                               13      Q Can you explain what those two are?
14         Q When do you anticipate getting that degree?          14      A It is the Management LLC, and the Investments
15        A May, 2019.                                            15   LLC that is in question right now.
16         Q So next month?                                       16      Q So the full names would be Artis Proficio
17        A Yes.                                                  17   Capital Investments, LLC, and Artis Proficio Capital
18         Q And we already -- do you expect to potentially       18   Management, LLC?
19     leave Athens?                                              19      A Yes, sir.
20        A Depending on where I get the best stipend for         20      Q Do you -- are you indicating here that you are
21     graduate study, or depending on my parents' opinion.       21   an owner of both of those?
22         Q And where are you looking at going to?               22      A Yes, sir.
23        A So I have applied to the University of                23      Q Okay. So are you the only owner? Actually
24     Michigan, and I have received a confirmation. I am         24   for the rest of today I'm going to refer to Artis
25     waiting for the stipend to come in for that, if I do get   25   Proficio Capital Investments, LLC as APCI, and Artis


                                                  Page 15                                                         Page 17
 1     one. Georgia State College, Georgia College, Georgia        1   Proficio Capital Management as APCM.
 2     State University, UGA. And then my parents were trying      2          So just starting with APCI, does anyone else
 3     to look at applying to Georgia Tech and Emory as well.      3   own it with you, have any ownership stake in it?
 4         Q And what would you potentially be studying?           4       A Yes.
 5         A Human genetics, molecular biology, and                5       Q Who is that?
 6     cellular biology.                                           6       A Stephen Romanoff has a stake of 35 percent,
 7         Q And what are your current aspirations with            7   and that's currently the owners of the LLC and
 8     that?                                                       8   operational agreement.
 9         A Starting a biotech company.                           9       Q And you own the other 65 percent?
10            BY MR. DONAHUE:                                     10       A Yes, sir.
11         Q What would the degree be that you would be           11       Q Okay. And what about for APCM, who are the
12     obtaining if you went to any of the schools you're         12   owners?
13     looking at?                                                13       A Currently it's held under my name just because
14         A A Master's degree.                                   14   that just started up about a month ago.
15         Q Oh let me, before you go on. Did anyone help         15       Q So I think -- I'm going to -- Shawn, go ahead.
16     you complete the background questionnaire?                 16          BY MR. MURNAHAN:
17         A No, sir.                                             17       Q Just out of curiosity, can you tell us a
18            BY MR. BASINGER:                                    18   little bit about Mr. Romanoff, who he is, how you know
19         Q So you know that today we're here to talk            19   him?
20     about Artis Proficio Capital Investments, LLC?             20       A Yeah. Mr. Romanoff is a colleague of mine. I
21         A Yes, sir.                                            21   met him through a on-campus friend, Will Spagoli. And
22         Q So what I'd like to do is in Exhibit Number 3,       22   Stephen Romanoff has been here to assist me in
23     if we could turn to -- first let's see - the section       23   structuring the fund itself to move from the LLC to a
24     called Privately Held Companies. I'm trying to find the    24   LLP. So we have the structure set as an LLC, a Delaware
25     page number for you. You might find it before me. It's     25   LLP, and we're essentially just structuring that so it



                                                                                       5 (Pages 14 to 17)
     Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 14 of 22




                                                    Page 42                                                      Page 44
 1         Q Okay. And okay, so how many -- at this point          1   the firm a match of what we put in the bank. So that's
 2     how many investors have received subscription agreements    2   where the 2.2 figure came in from.
 3     in return for giving you money?                             3       Q What is the entity again?
 4         A A conglomerate number? To the dot, 42.                4       A Cowen Group.
 5         Q 42 people, okay.                                      5       Q Well you said Bank of Atlantic or --
 6            BY MR. BASINGER:                                     6       A Atlantic City is where the funds are going to
 7         Q Do you track this in any way like in Excel, or        7   be kept, yeah.
 8     how do you track the money that comes in?                   8       Q Which is the broker? What is the brokerage
 9         A Yeah. We track everything on the dot.                 9   entity's name?
10            BY MR. DONAHUE:                                     10       A Cowen Group.
11         Q You keep saying we, and that's what I'm trying       11       Q Cowen Group. And what is this other bank?
12     to understand. Who is the we?                              12   It's not Bank of America you're saying, you're saying a
13         A I mean we as a reference to me and Mr.               13   different bank?
14     Romanoff.                                                  14       A Yeah, where we're switching from Bank of
15         Q Mr. Romanoff again.                                  15   America to Atlantic City because they handle emerging
16            MR. BASINGER: Stephen.                              16   funds and give us better rates than Bank of America
17            MR. DONAHUE: Okay, yeah.                            17   does.
18            BY MR. BASINGER:                                    18       Q Okay.
19         Q When you say you track it, because I want to         19          BY MR. BASINGER:
20     follow up, is it actually, are you using Excel, or what    20       Q And can you spell Cowen?
21     are you actually tracking it with, how?                    21       A C-o-w-e-n.
22         A It's a Workbooks.                                    22          BY MR. DONAHUE:
23         Q Okay.                                                23       Q Where does the $700,000.00 sit right now?
24         A Yeah.                                                24       A Bank of America.
25            BY MR. DONAHUE:                                     25       Q Okay. In an account that is titled what?


                                                    Page 43                                                      Page 45
 1         Q And is that housed in the Cloud?                      1      A Artis Proficio Capital Management.
 2         A Huh?                                                  2      Q Management, okay.
 3         A Is that, is the Workbook housed in the Cloud          3          BY MR. BASINGER:
 4     or is it on someone's laptop?                               4      Q So is that a new account?
 5         A It's housed in the Cloud.                             5      A Yes.
 6         Q And the 42 people, what's the total that they         6      Q Okay.
 7     have given you in funds?                                    7          BY MR. DONAHUE:
 8         A I'm not exactly sure. I won't answer that             8      Q When you --
 9     just because I don't want that to be misrepresentation.     9      A No, I'm sorry.
10         Q So you're not sure how much?                         10          BY MR. BASINGER:
11         A Conglomerate --                                      11      Q Or is it Artis Proficio --
12             BY MR. BASINGER:                                   12      A It's Artis Proficio Capital Investments.
13         Q Could you give a ballpark?                           13   Sorry. The LLC is the new one. We still have that same
14         A A ballpark, around $700,000.00.                      14   bank.
15             BY MR. DONAHUE:                                    15          BY MR. DONAHUE:
16         Q Okay. When you spoke with Mr. Basinger on the        16      Q Okay. So the bank account is in the name of
17     phone you used the number 2.2 --                           17   L -- is APCI?
18         A 2.2.                                                 18      A C-I, yes.
19         Q -- million. What was that about?                     19      Q And does APCI have its own tax identification
20         A And that was a estimated figure based on our         20   number?
21     leverage that we would essentially get from our prime      21      A Yes.
22     brokerage and bank at Atlantic Capital that we are in      22      Q And is that tax identification number on that
23     the process of getting. And that leverage is a             23   account?
24     one-to-one. So in terms of their offering, if we were      24      A Yes, sir.
25     to bank with them they would be able to credit us and      25      Q Okay. You said originally that you were the



                                                                                     12 (Pages 42 to 45)
     Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 15 of 22




                                                   Page 54                                                         Page 56
 1     like, you know, wining and dining people --                 1       Q Okay. What other -- are there any other
 2         A Yeah.                                                 2   individuals that have been paid for consultation that
 3         Q -- to ask them for more money, for capital.           3   work for APCI besides Mr. Romanoff?
 4         A Yes, sir.                                             4       A No, sir.
 5         Q So is it -- was Mr. Romanoff essentially like         5       Q Okay. Are there people that are owed money
 6     going to like, you know, the Palm or you know, a            6   right now for work they did for APCI?
 7     steakhouse meeting with people --                           7       A No, sir.
 8         A He would, he would --                                 8       Q I would like to get back into what we were
 9         Q Let me finish the question -- meeting with            9   talking about about the folks that you have raised money
10     people and then coming back and saying, Hey, I took        10   from. But I did want to introduce a new Exhibit that I
11     these guys out to talk about APCI, you know, here's the    11   think could help inform that real quick.
12     cost for dinner?                                           12          MR. BASINGER: So if we could mark this as
13         A No. He would get my permission first before          13   Exhibit Number 6, please.
14     anything occurred, and his budget was limited for these    14                (SEC Exhibit No. 6 was marked for
15     dinners.                                                   15                identification.)
16         Q It was unlimited?                                    16       Q And let the record reflect I am handing to the
17         A It was limited.                                      17   witness what has now been marked as APCI Exhibit Number
18         Q Limited. How much was it limited to?                 18   6, which is a two-page printout. It's printed front and
19         A Around $70.00.                                       19   back, but there is essentially only a url address on the
20         Q How many of these types of seed dinners do you       20   backside. It's a printout that I printed myself on April
21     think he had?                                              21   the 12th of 2019.
22         A Not many. Under the limitations of 10.               22          Mr. Arbab, can you identify what Exhibit
23         Q Okay. What were the other ways that Mr.              23   Number 6 is?
24     Romanoff was reimbursed, or what were the bases for him    24       A Exhibit Number 6 is our home page for our
25     being reimbursed?                                          25   domain.


                                                   Page 55                                                         Page 57
 1         A For the work that he did in terms of gathering        1      Q And so the web address at the bottom of
 2     our legal team, admin, auditors, bank and prime             2   Exhibit Number 6 is http:\\artisproficiocapital.com.
 3     brokerage.                                                  3   And so is that the website for Artis Proficio Capital
 4         Q So what do you mean he gathered? What are you         4   Investments, LLC?
 5     paying him to have done?                                    5      A Yes, sir.
 6         A I mean, his term -- in terms of consultation          6      Q Is it also being used for the other Artis
 7     services, he was the one that went out and seeked these     7   Proficio entities we have talked about today, which
 8     individuals based on a vetting process. So he had a         8   would be Artis Proficio Capital Management, LLC, and
 9     pool for each of these groups, and then based on his        9   Artis Proficio Capital Investing, LLP?
10     interviews with them he came back and projected his best   10      A Yes, sir. It's a representation of our
11     ideas.                                                     11   conglomerate fund.
12         Q How much would you say in ballpark amount            12      Q Okay. None of that is actually spelled out on
13     total has Mr. Romanoff been paid for consulting at APCI?   13   this website though, is it?
14         A It's capped out at $2,500.00 that was paid to        14      A No, sir.
15     him.                                                       15      Q Okay. But I just want to make sure I'm clear
16         Q And how was that capped out? How did that            16   that this one website that I have printed out the home
17     come to be?                                                17   page from for Exhibit Number 6 actually captures those
18         A It was just for the quarter. That was, that          18   three separate entities, that's your intent?
19     was just his payment.                                      19      A Yes, sir.
20         Q Has he only been paid during one calendar year       20      Q Okay. So going to the language on this --
21     quarter?                                                   21   well first of all, how did the website come to be
22         A Yes, sir.                                            22   created?
23         Q So the total over his lifetime that he has           23      A It was through my friend Jan from University
24     received from you for APCI work is about $2,500.00?        24   of Michigan.
25         A Yes, sir.                                            25      Q And could you provide her full name?



                                                                                     15 (Pages 54 to 57)
     Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 16 of 22




                                                 Page 66                                                          Page 68
 1     ask you this question. All the money that people have      1   conglomerate. Is that the same as like when you total
 2     given you for APCI, has any of it been traded at this      2   it up?
 3     point?                                                     3       A Yes, sir.
 4         A Only the funds that were given as statement as       4       Q So when you total it up it's $700,000.00,
 5     a gift, and the funds that are derived from my own. So     5   correct
 6     my own funds and the funds that were stated as a gift.     6       A Around.
 7         Q How many people other than the one you have          7       Q What portion of the $700,000.00 is being
 8     spoken about said that it would be a gift?                 8   traded?
 9         A I don't have a discrete number. I have a             9       A The portion that is under my name.
10     calculative sum. So I mean, including my sum that I       10       Q But you had said it's all in a bank account
11     make myself, in the ballpark of $350.                     11   under the name of APCI. That's what's confusing me.
12         Q How much of the $700,000.00 is yours, money         12       A I mean, the bank account is where the funds
13     from you?                                                 13   are being held.
14         A Around $200.                                        14       Q Okay.
15         Q I'm a little confused. You said it's all            15       A But some of them, I mean some of the funds are
16     sitting in a bank account. How has it been traded?        16   still being allocated to trade.
17         A The capital that was there for that purpose         17           BY MR. BASINGER:
18     was sitting in the bank account. That's why I used the    18       Q Are you saying that you are trading based on
19     figure 2.2. The other funds are being traded.             19   the amount you believe you deposited into that APCI bank
20         Q So the difference between 2.2 and $700,000.00       20   account?
21     is funds being traded?                                    21       A And the, the --
22         A No. 2.2 is with the leverage.                       22       Q No, no, answer that question. Is that
23         Q Okay. So of the $700 -- the $700,000.00 is          23   correct?
24     all the money that people have given you, gifted and      24       A Yes, sir.
25     non-gifted, correct?                                      25       Q Okay. So it's not that within the APCI


                                                 Page 67                                                          Page 69
 1         A Yes, and I can see where you were confused.          1   account there is some way for you to segregate your
 2     The $700,000.00 is conglomerate, and where it's being      2   money that you put in versus the friends and family
 3     kept in the bank account, right. So the bank account is    3   money?
 4     linked to brokerages that we use. So the brokerages        4      A Yes, sir.
 5     being stated as we went over in our phone conversation,    5      Q It's all one pot of money, correct?
 6     Robinhood, TD Ameritrade, and Dinkler Schwim. So           6      A Yes, sir.
 7     Dinkler Schwim is the bro-, platform, Tastyworks.          7      Q Okay.
 8         Q Can you say that again, a little slower? I'm         8         BY MR. DONAHUE:
 9     sorry.                                                     9      Q Where are you trading it? That's what I'm
10         A Dinkler Schwim, Sorry.                              10   confused.
11         Q Dinkler Schwim.                                     11      A TD Ameritrade.
12         A Not Dinkler Schwim.                                 12      Q So money has come out of the Bank of America
13         Q Oh, okay. So start over.                            13   account and been transferred to TD Ameritrade?
14         A TD Ameritrade.                                      14      A Yes, sir.
15         Q So TD Ameritrade.                                   15      Q And is that account in the name of APCI?
16         A Robinhood, Tastyworks.                              16      A That account is in my, considering the funds
17            BY MR. DONAHUE:                                    17   that were traded are, solely belong to me.
18         Q I'm still confused. So you have collected           18      Q Okay. And, well belong to you, and also
19     about $700,000.00 from roughly 42 people, correct?        19   people who gifted it to you, correct?
20         A Yes, sir.                                           20      A Yes.
21         Q Some of it's gifted, some of it's not gifted,       21      Q Okay. Do these, the people who gifted it to
22     correct?                                                  22   you, they expect a return, correct?
23         A Yes, sir.                                           23      A They don't expect a return.
24         Q Okay. So the gifted and not gifted, when you        24      Q But Ali does?
25     take that money -- and you're using the word              25      A He stated that a return would be nice, but he



                                                                                    18 (Pages 66 to 69)
     Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 17 of 22




                                                    Page 78                                                       Page 80
 1         A A wire.                                              1   use, both those pinpoint to the same email, so.
 2         Q Okay. How is it -- so it's wired from one            2       Q Okay. So it's not that you have a separate
 3     account at the bank to another account at the bank?        3   account? I just want to make sure I'm sending it to
 4         A At the same bank, yes, because the bank to           4   only you --
 5     bank transfers, intra-bank limitation is $10,000.00.       5       A Yeah.
 6         Q Okay. Did it all come at once or did it come         6       Q -- and not some other person.
 7     in different portions?                                     7       A Yeah.
 8         A In came in increments.                               8       Q Okay. Where do things stand now in terms of
 9         Q Over what period of time?                            9   your next steps with APCM?
10         A As in figuratively, are you looking for like        10       A Are you talking about the Management LLC?
11     days?                                                     11       Q Yes.
12         Q Like when did you start transferring money          12       A In terms of structural-wise, just finish up
13     from your personal account into the bank account of       13   the structure, gather all the entities that are needed
14     APCI, and when did it, when did you get up to the - I'm   14   for open the fund itself, auditing team, administrator,
15     assuming you did multiple transfers. When did it get up   15   prime brokerage setup, new bank setup, and then just
16     to the $250,000.00?                                       16   clean everything up as much as we can before we move
17         A Early October to now even. I mean, I just           17   onto the next step as to getting like huge seed
18     keep putting money I make as I work there.                18   capitalists, like million dollars awarded, stuff like
19         Q Okay. But you had described some of that as         19   that.
20     an inheritance, so some money must have been sitting in   20       Q Umm --
21     your Bank of America account, right?                      21       A But --
22         A Yeah.                                               22       Q Go ahead.
23         Q Okay. Did that go over in portions, or did          23       A I did want to add, the -- I mean, based on our
24     that go, was that spread out in a number of transfers?    24   entity and our, legal-wise, all the legal work, we have
25         A That was also spread out in a number of             25   to stay under the roof of $100 million in terms of FINRA


                                                    Page 79                                                       Page 81
 1     transfers.                                                 1   SEC regulations, just because we are not registered
 2         Q And what made you spread it out as opposed to        2   advisors.
 3     transferring it all at once?                               3      Q Understood. So I want to ask --
 4         A Depending on our budget that we needed for           4          MR. BASINGER: Do you want to go ahead?
 5     operational costs, and depending on my own stance as to    5          BY MR. DONAHUE:
 6     how much I wanted to transfer over.                        6      Q Well, I just wanted to clarify. So, so what's
 7            Do you mind if I get the time?                      7   the -- how many brokerage accounts do you have at TD
 8            BY MR. BASINGER:                                    8   Ameritrade?
 9         Q It is 2:19.                                          9      A The only brokerage account that was used for
10         A Okay.                                               10   APCI, funds was the TD Ameritrade, but I had to state
11         Q Do you still think you need to leave at, what       11   every brokerage that I personally use. So Robinhood was
12     time?                                                     12   the first one I used since my freshman year.
13         A Do you mind if we just do this for another 10       13      Q So the $700,000.00 that you talked about, that
14     more minutes? Is that okay?                               14   went to the TD Ameritrade account in your name, correct?
15         Q You're free to leave when you want to, yeah.        15      A Yes, sir.
16         A Okay. I at least want to go over the next           16      Q Okay. And what is the status of that now? Is
17     exhibit though.                                           17   there money in it?
18         Q Yeah. Well, I think in the interest of time         18      A It's still active, yes.
19     let me just wrap up with a couple questions. So one, I    19      Q Okay. So it hasn't been closed out?
20     have emailed you earlier this week, and it looked like    20      A The TD Ameritrade account? Currently I
21     you had a separate email address you had responded to.    21   haven't checked, but I -- I don't know.
22     Did your email address change?                            22      Q When was the last time you checked it?
23         A You're talking about the syedarbab versus the       23      A I think last week.
24     SAA90285? I don't know what that is. That's a             24      Q How much was in it then?
25     university thing. My dad had the same problem. Both       25      A Around -- at the most it was around



                                                                                    21 (Pages 78 to 81)
     Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 18 of 22




                                                 Page 82                                                       Page 84
 1     $200,000.00, ballpark. But we haven't touched the         1      A Yes.
 2     trading account, so I'm not sure.                         2      Q But you're saying that the cash you got to buy
 3         Q What do you mean you haven't touched the -- is      3   casino chips was from your personal account in your
 4     that the trading account or are you talking about a       4   name?
 5     different account now?                                    5      A Yes, sir.
 6         A That is the trading account.                        6      Q Not from the APCI account?
 7         Q That's -- and so you haven't touched it. So         7      A Yes, sir.
 8     you put money into it, you've traded it, you haven't      8      Q Why were you in Vegas in December of 2018?
 9     taken money out of it?                                    9      A On a winter break trip with my friend.
10         A For the time being, yes.                           10      Q And did you do anything related to APCI on
11         Q Okay. It's your account, right?                    11   that trip?
12         A Yes, it's under my name.                           12      A In terms of meetings I did set up one meeting
13         Q Okay. You keep saying we haven't taken out,        13   with a seed capitalist, but that was it.
14     so who is the we again?                                  14      Q Did you reimburse yourself for any costs
15         A I don't, I don't mean to use the noun we.          15   during that trip to Las Vegas from APCI?
16     It's --                                                  16      A Yes, I did.
17         Q It's you?                                          17      Q What was that?
18         A It is me, yes.                                     18      A As I mentioned, for the dinner. Under
19         Q Okay. And did you ever calculate a                 19   $100.00.
20     performance return for your trading in that account?     20      Q And did you go to Vegas again in March of this
21         A As in?                                             21   year?
22         Q How much you have earned.                          22      A Yes, I did.
23         A Percentage?                                        23      Q And do you recall making more casino chip
24         Q Yeah. Or a dollar figure, you can give me          24   purchases with cash?
25     that too. You said you were, you had, you didn't touch   25      A Yes, sir.


                                                 Page 83                                                       Page 85
 1     it as well. I don't want to put words in your mouth.      1      Q And where did that money come from?
 2         A Percentage-wise, ballpark range of 10 to 15         2      A That was from my personal again, but the cost
 3     percent.                                                  3   for that trip was paid by APCI, since it was a company
 4         Q 10 to 15 percent, okay.                             4   meeting.
 5            BY MR. BASINGER:                                   5      Q What was the meeting?
 6         Q Do you recall going to Las Vegas in December        6      A It was for hedge fund money meeting. I don't
 7     of last year?                                             7   know. Steve, Steve told me about it. It was for
 8         A Yes.                                                8   emerging funds, emerging firms to essentially meet
 9         Q Do you recall making purchases of casino chips      9   there. It's like a meet- and-greet and essentially
10     with cash?                                               10   bounce off ideas how to develop each other and how to
11         A Yes.                                               11   find seed capital.
12         Q Where did the cash come from?                      12      Q How much would you say ballpark-wise did the
13         A My personal account.                               13   March 2019 trip to Las Vegas cost APCI?
14         Q Your Bank of America account?                      14      A March 2019, like $4, $4,000.00.
15         A Yes, sir.                                          15      Q And did anybody else go on behalf of APCI,
16         Q Did any of that represent money you had moved      16   like Mr. Romanoff?
17     in from the APCI account?                                17      A Yes, sir.
18         A No, sir.                                           18      Q So he was on the trip as well?
19         Q Okay. So you weren't taking that as your           19      A Yes, sir.
20     salary or?                                               20      Q Was he reimbursed separately outside of that
21         A No, sir. That was personally raised and            21   approximate $4,000.00?
22     worked for money, yes.                                   22      A Uhhh --
23         Q But it's the same Bank of America account          23      Q Or did that $4,000.00 --
24     where you would move money from APCI's Bank of America   24      A That $4,000.00 covered both of us.
25     account to your personal account?                        25      Q Okay. So that includes both of you. Were



                                                                                   22 (Pages 82 to 85)
     Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 19 of 22




                                                    Page 90                                                       Page 92
 1         Q How much do you pay for that?                         1       Q Again, why did you do it in cash?
 2         A Oh, I mean the costs aren't incurred for that         2       A I don't think you can buy chips with a card.
 3     since I already live there.                                 3           BY MR. BASINGER:
 4         Q So you're not actually paying anything extra          4       Q Did you win?
 5     to use the workspace there?                                 5       A Yeah.
 6         A Yeah.                                                 6       Q How much did you walk away with?
 7         Q Is it a defined room like the one we're in now        7       A The first trip I turned -- initially I came
 8     with four walls and a door that's just for APCI?            8   with $150.00 and then went to like $7,000.00, lost a
 9         A Not a defined room. It's essentially like a           9   little, withdrew a little more, and then turned it to
10     virtual location, so we have all our mail come there       10   around $15.
11     just for APCI, but we use the conference room for          11       Q Thousand?
12     company development.                                       12       A Yeah.
13         Q So do you only go in there when you want to do       13       Q And that was the December trip?
14     something, that's when you're working in the conference    14       A Yeah.
15     room is if you are physically in there?                    15       Q And what about in March?
16         A Yes.                                                 16       A March I actually lost.
17         Q But anybody else could use that space?               17       Q How much did you lose? How much did you start
18         A Not unless -- I mean, the space can be               18   with?
19     occupied by individuals at a time at one week, like        19       A Withdrew around $3,000.00, and we lost around
20     rent them out essentially.                                 20   $2,500.00.
21         Q All right. But you're not actually paying to         21       Q And these were all withdrawals out of your
22     use the space --                                           22   personal Syed Arbab account at Bank of America?
23         A Not paying, yeah.                                    23       A Yes, sir.
24         Q -- anything additional than what you pay to          24       Q Okay. Is there any other places you have gone
25     live there?                                                25   gambling in the last two years?


                                                    Page 91                                                       Page 93
 1         A Yes, sir.                                             1      A Any other place, no.
 2         Q Okay. So how often would you say you go in            2       Q Are these the only two times you have gone to
 3     that room to do any work?                                   3   Vegas?
 4         A From 8:00 a.m. to 4:00 p.m., unless I have to         4      A I went with my family.
 5     go to class.                                                5       Q Okay. Any other times you've gone to Vegas
 6            BY MR. DONAHUE:                                      6   and gambled?
 7         Q Can I ask you a question? I know time is              7      A Yes.
 8     limited. How many chips did you buy with cash in I guess    8       Q Okay. When did you go with your family?
 9     those two trips, right, the December trip and the March     9      A When I was younger.
10     trip?                                                      10       Q Okay.
11         A All together?                                        11      A Like 12.
12         Q Or ballpark.                                         12       Q Not when you had access to Artis Proficio
13         A Would be under the figure of $7,000.00.              13   Capital accounts --
14         Q Is that the conglomerate of all three trips?         14      A No, sir.
15         A All three trips?                                     15       Q -- and money? Okay.
16         Q Two trips, I'm sorry.                                16          MR. BASINGER: Did you have anything else on
17            MR. BASINGER: Two trips.                            17   the trip?
18            THE WITNESS: Yeah.                                  18          MR. DONAHUE: Not right now.
19            BY MR. DONAHUE:                                     19          BY MR. BASINGER:
20         Q Okay. So the total would be that. Why cash?          20       Q Okay. I want to be respectful of your time,
21         A I mean, we took it out of the ATM.                   21   but I do want to ask a couple final questions. You've
22         Q You took that much money out of the ATM?             22   got -- do you have your phone with you today?
23         A Yeah.                                                23      A Yes.
24         Q Where was the ATM?                                   24       Q Do you have Mr. Romanoff's contact
25         A In the casino.                                       25   information?



                                                                                     24 (Pages 90 to 93)
     Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 20 of 22




                                                  Page 98                                                        Page 100
 1     would have anticipated you would use their money for?       1       A Yeah.
 2        A No.                                                    2       Q So you're going to pay taxes on their gains?
 3        Q And why is that?                                       3       A Yes, and then the K-1 is like showing you how
 4        A Because the capital wasn't used.                       4   much I made essentially.
 5        Q How so? Was it not basically moved into your           5       Q How are they going to report that on their, on
 6     personal brokerage account and then moved out to            6   their taxes? So they're going to report on their taxes
 7     somewhere else?                                             7   based on your K-1, but you're also separately going to
 8        A No, it sat in the brokerage account.                   8   pay income taxes on it as part of your -- because it's
 9        Q Okay. But you've got this other account at             9   in your tax I.D. number, right?
10     Bank of America for Artis Proficio --                      10       A Yeah.
11        A Yeah.                                                 11       Q Okay.
12        Q -- that's a checking account essentially,             12       A I mean, for that capital they're not filing --
13     right?                                                     13       Q Okay.
14        A Yeah.                                                 14       A -- on their behalf, on their Social Security
15        Q Why are they -- why are some people sending           15   for tax purposes. They are reimbursing what I have to
16     money to your personal brokerage account versus some       16   pay for on their behalf for capital gains.
17     people giving money to a Bank of America account?          17       Q Okay. You have mentioned a law firm, Parker
18        A Because the two individuals that sent it to           18   MacIntyre. Do you have an accounting firm that's going
19     the brokerage account directly asked me to trade on        19   to help you launch this fund?
20     their behalf, yeah.                                        20       A I mean, we're still looking for the accounting
21        Q As part of Artis Proficio or something else?          21   firm. That's our administrator.
22        A As part of Artis Proficio, yes.                       22       Q Well an administrator and an accounting firm
23        Q Okay. And are you actively soliciting anyone          23   are different. I mean what -- are we talking doing a
24     else right now to try to give you more money?              24   CPA or what?
25        A At the time no, I have ceased.                        25       A Well, the administrator is the accounting


                                                  Page 99                                                        Page 101
 1         Q Okay. So what are you -- what's your plans            1   firm.
 2     when you leave here today with the money?                   2      Q Okay.
 3         A What do you mean?                                     3      A That's the terminology that we're using for
 4         Q That you have in this brokerage account and           4   that.
 5     the APCI account at Bank of America.                        5      Q Okay. When do you think this is going to
 6         A It's still going to be sitting there.                 6   launch?
 7         Q Okay. Are you still trading though?                   7      A We had a anticipation date of June.
 8         A In the personal account, yes.                         8          BY MR. BASINGER:
 9         Q Okay.                                                 9      Q Of 2019?
10            MR. BASINGER: Anything else?                        10      A Yeah.
11            BY MR. DONAHUE:                                     11          BY MR. DONAHUE:
12         Q Have you recorded your returns to the                12      Q That's -- you said we had. That's past tense.
13     individuals who had given you money directly to the TD     13   What is your --
14     Ameritrade account? You mentioned Mr. Gillen.              14      A We have.
15         A Yes, sir.                                            15      Q Oh you have, okay. You have, okay. And you
16         Q Do you get reports of returns?                       16   are -- are you on track for that date? Are you on track
17         A The K-1s, yeah.                                      17   for that date?
18         Q How is the K-1, under what entity is the K-1         18      A Yes, sir.
19     issued?                                                    19          BY MR. BASINGER:
20         A The K-1 is issued under APCI. No, I'm sorry.         20      Q I see you are wearing a Master's 2019 hat
21     The K-1 is issued as like a receipt for how much capital   21   today. Did you go the Master's last week?
22     gains they have made, and how much they would have to      22      A No, actually my friends came in from Michigan
23     file for.                                                  23   and they got tickets from the lottery and they came to
24         Q But that's all carried in your personal TD           24   visit. So they stayed with us in our, in the guest bed,
25     Ameritrade account, right?                                 25   and they brought me back a hat. But --



                                                                                   26 (Pages 98 to 101)
Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 21 of 22




                    EXHIBIT
                              B
Case 3:19-cv-00055-CDL Document 4-2 Filed 05/31/19 Page 22 of 22
